Citation Nr: 0304736	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  97-02 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for fibroma of the 
right femoral neck, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for nonunion of 
the medial malleolus of the left ankle, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1994 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's right hip disability is currently 
productive of significant limitation of flexion and painful 
motion; the overall disability is moderate in degree.

3.  The veteran's left ankle disability is currently 
productive of only minimal limitation of motion and pain.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for fibroma of 
the right femoral neck have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5255 (2002).
 
2.  The criteria for an evaluation in excess of 10 percent 
for nonunion of the medial malleolus of the left ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010 and 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him comprehensive VA 
examinations.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in the May 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2002).  In this issuance, the RO provided 
the veteran with the relevant diagnostic criteria for his 
service-connected disorders and indicated the type of 
evidence needed to substantiate his claims.  The RO also 
cited to the provisions of 38 C.F.R. § 3.159 (2001), 
indicating that the VA would obtain all identifiable medical 
records (providing that the veteran provided signed releases, 
as necessary) and that, if such efforts proved unsuccessful, 
the VA would inform the veteran that it was his ultimate 
responsibility to furnish such evidence.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the VA's 
duties include providing a specific explanation of the type 
of evidence necessary to substantiate the veteran's claim and 
a description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claims under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  However, given the 
extent of the development and notification accomplished by 
the RO, the Board finds that full compliance with the 
provisions of these newly enacted laws has already been 
achieved in this case.  As such, the Board is satisfied that 
no prejudice to the veteran will result from an adjudication 
of his claims in this Board decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

II.  Right hip

In a December 1995 rating decision, the RO granted service 
connection for fibroma of the right femoral neck on the basis 
of service medical records showing slight limitation of 
motion of the right hip.  A 10 percent evaluation was 
assigned, effective from July 1995.  This evaluation has 
since remained in effect and is at issue in this case.

VA x-rays, dated in June 1996, revealed a large and benign-
appearing cyst in the neck of the right femur, occupying 
about 3/4 of the neck of the right femur.  There were no 
malignant characteristics.  The neck of the femur was 
somewhat thickened.  
The veteran was treated for radiating pain of the right hip 
in October 1996.  A December 1996 computed tomography (CT) 
scan of the right hip revealed a lytic lesion in the right 
femoral shaft, with a thin sclerotic margin and homogenous 
matrix, and a lesion with benign appearance.  It was noted 
that a low grade malignancy could not be ruled out.  In 
December 1996, the veteran underwent an open biopsy with 
placement of allograft fibular struts of the right femoral 
neck.  As a consequence, he was assigned a temporary 100 
percent evaluation under 38 C.F.R. § 4.29 (2002) for the 
period from December 15, 1996 until March 1, 1997.

During his April 1997 VA orthopedic examination, the veteran 
complained of continued pain in the right hip.  The 
examination revealed flexion to 90 degrees, internal rotation 
to 30 degrees, external rotation to 30 degrees, full 
extension, and abduction to 30 degrees.  These motions were 
descried as painful on extremes, and the veteran was noted to 
walk with an antalgic gait.  The examiner noted that the 
veteran's right hip benign lesion was healing well, but it 
was "too soon for his surgeons to be making a final progress 
report."  Indeed, the examiner noted that the veteran's 
"disability certainly has increased at this time, at least 
on a temporary basis in regard to the hip."  

The veteran underwent a further VA orthopedic examination in 
December 2002, during which he reported constant pain of the 
right hip that radiated down the right thigh and knee.  The 
examination revealed flexion to 90 degrees, internal and 
external rotation to 30 degrees, full extension, and 30 
degrees of abduction with "some painful movements."  X-rays 
revealed a lytic lesion in the femoral neck, with an 
associated sclerotic margin and healed tracks within the 
lesion that suggested previous surgical intervention.  The 
characteristics of this lesion suggested a benign bone cyst 
or a chondroma or nonossifying fibroma.  The diagnosis was 
status post biopsy of the lytic lesion of the right femoral 
neck, with a pathologic diagnosis of fibrous dysplasia.

The RO has evaluated the veteran's right hip disorder at the 
10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2002).  Under this section, a 10 percent evaluation is 
warranted for malunion of the femur with slight knee or hip 
disability, while a 20 percent evaluation is warranted for 
moderate disability.  A 30 percent evaluation is in order for 
severe disability.

In this case, the Board finds that the veteran's right hip 
symptomatology is more than slight in degree.  There is 
objective evidence of significant limitation of flexion and 
pain with motion.  See 38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1996).  Moreover, this 
disorder has recently necessitated surgery, and the April 
1997 examiner noted a recent increase in disability.  Other 
motions of the hip have not been significantly limited, and 
the Board finds that the veteran's disability is better 
described as moderate than as marked in degree.  Therefore, a 
20 percent evaluation, but not more, is warranted for this 
disability under Diagnostic Code 5255.  

The Board also notes that there is no evidence of favorable 
ankylosis of the hip, in flexion at an angle between 20 
degrees and 40 degrees, and slight adduction or abduction (60 
percent under Diagnostic Code 5250); flexion limited to 20 
degrees (30 percent under Diagnostic Code 5252); or flail 
joint of the hip (80 percent under Diagnostic Code 5254).

Overall, the evidence supports a 20 percent evaluation, but 
not more, for the veteran's service-connected fibroma of the 
right femoral neck.  To that extent, the appeal is granted.

III.  Left ankle

In a December 1995 rating decision, the RO granted service 
connection for nonunion of the medial malleolus, with 
arthritis.  A 10 percent evaluation was assigned, effective 
from July 1995.  This evaluation has since remained in effect 
and is at issue in this case.

VA x-rays of the left ankle, from July 1996, revealed an 
ununited fracture of the medial malleolus, with a normal 
mortise relationship.

During his April 1997 VA orthopedic examination, the veteran 
complained of pain in his left ankle, particularly with 
walking more than 20 yards.  An examination revealed 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
There was full inversion and eversion.  X-rays revealed a 
separated bone in the medial malleolus, either due to 
separate ossification or an old fracture; otherwise, the 
joint was normal.  The examiner noted that the left ankle was 
starting to have some arthritic changes.  

The veteran underwent a second VA orthopedic examination in 
December 2002, during which he complained of pain in the left 
ankle with excessive walking, though not constant pain.  The 
examination revealed good range of motion, with normal 
dorsiflexion and plantar flexion.  There was no increase in 
the size of the ankle as compared to the right.  X-rays 
revealed nonunion of a healed medial malleolar fracture, with 
no other abnormalities.  The diagnosis was status post left 
malleolar fracture which was healed but apparently showed 
nonunion.

The RO has evaluated the veteran's left ankle disorder at the 
10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
and 5271 (2002).

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
section, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5271, a 10 percent evaluation is 
warranted for moderate limitation of motion of the ankle, 
while a 20 percent evaluation is in order for marked 
limitation of motion.

In this case, the veteran's VA examinations have revealed 
only very minimal limitation of motion of the left ankle, and 
it is apparent that the primary symptom of the veteran's 
disorder is pain.  Even taking into account painful motion, 
there is simply no basis for an evaluation in excess of 10 
percent under Diagnostic Code 5271.  See DeLuca v. Brown, 
supra.

Additionally, there is no evidence of ankylosis of the ankle 
in plantar flexion of less than 30 degrees (20 percent under 
Diagnostic Code 5270), ankylosis of the subastragalar or 
tarsal joint in a poor weight-bearing position (20 percent 
under Diagnostic Code 5272), or malunion of os calcis or 
astragalus with marked deformity (20 percent under Diagnostic 
Code 5273).  

Overall, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
nonunion of the medial malleolus of the left ankle, and the 
claim is denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 2002). 
 
IV.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  Specifically, the veteran's surgery 
for his right hip disorder has been fully contemplated by the 
Board in the awarding of an increased evaluation of 20 
percent, and repeated hospitalization has not been shown.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2002), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to a 20 percent evaluation for fibroma of the 
right femoral neck is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

The claim of entitlement to an increased evaluation for 
nonunion of the medial malleolus of the left ankle, currently 
evaluated as 10 percent disabling, is denied.  


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

